Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 1 of 25




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

   UNITED STATES OF AMERICA, and       )
   THE OSAGE MINERALS COUNCIL,         )
                                       )
               Plaintiffs,             )
                                       )
   vs.                                 )     Case No. 14-CV-704-GKF-JFJ
                                       )
   OSAGE WIND, LLC;                    )
   ENEL KANSAS, LLC; and               )
   ENEL GREEN POWER NORTH              )
   AMERICA, INC.,                      )
                                       )
               Defendants.             )


          DEFENDANTS’ PARTIAL OBJECTIONS TO MAGISTRATE JUDGE’S
                  OPINIONS AND ORDERS [Dkt. #210 and #214]


    Ryan A. Ray, OBA #22281                Lynn H. Slade, admitted pro hac vice
    NORMAN WOHLGEMUTH CHANDLER             Sarah M. Stevenson, admitted pro hac vice
    JETER BARNETT & RAY, P.C.              MODRALL, SPERLING, ROEHL,
    3200 Mid-Continent Tower               HARRIS & SISK, P.A.
    401 South Boston Avenue                Post Office Box 2168
    Tulsa, OK 74103                        Albuquerque, NM 87103-2168
    918-583-7571                           505-848-1800
    918-584-7846 (facsimile)               505-848-9710 (facsimile)

                                       ATTORNEYS FOR DEFENDANTS,
                                       OSAGE WIND, LLC, ENEL KANSAS, LLC
                                       AND ENEL GREEN POWER NORTH
                                       AMERICA, INC.
   Dated: March 8, 2021
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 2 of 25




   Table of Contents

   Table of Authorities………………………………………………...…………………………….iii
   I.     BACKGROUND ………………………………………………...………………...…………1
   II.    LEGAL STANDARD…………………………….…………...………………………………4
   III.   LEGAL ARGUMENT………………………………………...………………………………5
          A. The authorities relied on in the January Order do not support the conclusion that the
             analysis conducted for claims of permanent injunction and ejectment are forward-
             looking only. ……………………………………………………….…………………5
          B. Additional precedent demonstrates the error in the January Order’s ruling. ………8
          C. The Affirmative Defense Order did not make any rulings on the evidence that will be
             considered in the balancing of equities on the United States’ and the OMC’s claims for
             relief. ………………………………………...………………………………………11
          D. The January Order misinterprets the Affirmative Defense Order and Federal law
             applicable to fashioning remedies, including as to injuries to Native American trust
             lands. ………………………………………...………………………………………14
          E. If Defendants’ objections to the January Order are overruled, the Court must apply the
             “forward-looking ruling to evidence that may be presented by any party. ………….18
   IV.    CONCLUSION……………………………………………………………………………...18




                                                  ii
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 3 of 25




   Table of Authorities

   Cases

   Allred v. Chynoweth
           990 F.2d 527 (10th Cir. 1993) …………………………………………...……...………13

   Amoco Prod. Co. v. Vill. of Gambell, AK
         480 U.S. 531 (1987) ………………………………………………...……………………6

   Carman v. Fox Film Corp.
        269 F. 928 (2d Cir. 1920) ……………………………………………………………….12

   Cayuga Indian Nation of N.Y. v. Cuomo
         Nos. 80-CV-930, 80-CV-960, 1999 WL 509442
         N.D.N.Y. July 1, 1999 ……………………………………………….....………………16

   Cayuga Indian Nation of New York v. Cuomo
         771 F.Supp. 19 (N.D.N.Y. 1991) …………………………………………..……...……16

   Davilla v. Enable Midstream Partners L.P.
          913 F.3d 959 (10th Cir. 2019)………………………………..…...… …………….1, 5, 18

   De Punta Mita v. Rayment
         No. 19-CV-00188-GKF-JFJ, 2020 WL 838303
         (N.D. Okla. Jan. 30, 2020)………………………………………………………………14

   eBay Inc. v. MercExchange, LLC,
          547 U.S. 388 (2006) ……………………………………………….……………………..5

   First Union Mortg. Corp. v. Smith
          229 F.3d 992 (10th Cir. 200) ………………………………………………..........………6

   Florece v. Jose Pepper’s Rests.
          No. 20-2339-TC-ADM, 2021 U.S. Dist. LEXIS 19352
          D. Kan. Feb. 2, 2021………………………………………………….…………………12

   Ford v. Buffalo Eagle Colliery Co.
          122 F.2d 555 (4th Cir. 1941) ………………………………………………....…………12

   Frontier Ref., Inc. v. Gorman-Rupp Co.
          136 F.3d 695 (10th Cir. 1998) ………………….……………………………...…………4

   In re Grand Jury Subpoenas
          144 F.3d 653, 658 (10th Cir. 1998) ………………………………………………………4



                                         iii
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 4 of 25




   Interbake Foods, LLC v. Tomasiello
          461 F.Supp.2d 943 (N.D. Iowa 2006) ………………….……………………………...…5

   Jicarilla Apache Tribe v. Andrus
           687 F.2d 1324 (10th Cir. 1982) …………………………………………..…………16, 17

   Keystone Driller Co. v. Gen Excavator Co.
          290 U.S. 240 (1933) ………………………………………………...……….……………9

   Koon v. United States
          518 U.S. 81 (1996) ………………………………………………………………………..4

   Kunneman Properties LLC v. Marathon Oil Co.
         No. 17-CV-00456-GKF-JFJ, 2021 WL 141234
         N.D. Okla. Jan. 14, 2021……………………………………………………..……………4

   MercExchange, LLC v. eBay, Inc.
         500 F.Supp.2d 556 (E.D. Va. 2007) ………………………………………………...……7

   New York Football Giants, Inc. v. Los Angeles Chargers Football Club, Inc.
         291 F.2d 471 (5th Cir. 1961) ……………………………...…………………………….12

   O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft
         389 F.3d 973 (10th Cir. 2004) ………………………………………………..…………13

   Ohio Oil Co. v. Sharp
         135 F.2d 303 (10th Cir. 1943) ………………………………………………...…………9

   Precision Instrument Mfg. Co. v. Auto Maint. Mach. Co.
          324 U.S. 806 (1945) …………………………………………...……………………10, 11

   Satsky v. Paramount Commc’ns Inc.
          7 F.3d 1464 (10th Cir. 1993) ………………………………………….…...……………14

   United States v. Lankford
          955 F.2d 1545 (11th Cir. 1992) ……………………………….………………...………18

   United States v. Osage Wind, LLC,
          871 F.3d 1078 (10th Cir. 2017) ……...…….…………………………………….…...5, 15

   Wayne Penn Schafer Separate Prop. Tr. Established Oct. 5, 1982 v. Centerpoint Energy Okla.
   Gas
         No. 17-CV-365-GKF-FHM, 2018 WL 10140171
         N.D. Okla. May 21, 2018………………………………………………...………………16




                                               iv
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 5 of 25




   Weinberger v. Romero-Barcelo
         456 U.S. 305 (1982) ………………………………………………...…………….………6

   Williams v. Beemiller Inc.,
          527 F.3d 259 (2d Cir. 2008) …………………………………………...………………….6

   Williams v. Sprint/United Mgmt. Co.
          238 F.R.D. 633 (D. Kan. 2006) ………………………………………….……..…………4



   Statutes and Regulations

   25 U.S.C. § 636………………………………………………...………………………………….1

   25 C.F.R. § 211 (2020)…………………………………………………………………………..10

   25 C.F.R. § 214 (2020)…………………………………………………………………………..10


   Court Rules

   Fed. R. Civ. P. 72 ………………………………………………………………………….…...1, 4


   Other Authorities

   CHARLES ALAN WRIGHT, ARTHUR R. MILLER & RICHARD L. MARCUS, FEDERAL PRACTICE AND
   PROCEDURE § 3069, at 355 (2d ed. 1997) …………………………………………….………4, 12

   FELIX S. COHEN, COHEN’S HANDBOOK OF FEDERAL INDIAN LAW, § 15.08[4] ………..…………16

   MCCLINTOCK, EQUITY, 2d ed. 1948, § 26………………………………………………...……12




                                          v
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 6 of 25




          Defendants, Osage Wind, LLC (“Osage Wind”), Enel Kansas, LLC, and Enel Green Power

   North America, Inc. (collectively, “Defendants”), pursuant to Fed. R. Civ. P. 72(a) and 28 U.S.C.

   § 636(b)(1)(A), object in part to Magistrate Judge Jayne’s January 16, 2021 Opinion and Order

   (Dkt. # 210) (“January Order”) and February 13, 2021 Opinion and Order (Dkt. # 210) (“February

   Order”). Defendants object to the January Order’s rulings on the motion to compel against the

   United States (Dkt. # 177) and the motion to compel against the Osage Minerals Council (“OMC”)

   (Dkt. # 179), and specifically on the following grounds: (1) The January Order is contrary to law

   in construing this Court’s Order and Opinion (Dkt. # 207) (“Affirmative Defense Order”) and

   concluding the balancing of equities under Davilla v. Enable Midstream Partners, L.P., 913 F.3d

   959, 973 (10th Cir. 2019), categorically excludes “backward-looking” evidence and on this ground

   concluded discovery sought from the United States and the OMC by Osage Wind is not relevant;

   and (2) the January Order applied the foregoing relevancy ruling to excuse the OMC from

   supplementing its responses to four discovery requests, when the OMC had not asserted a

   relevancy objection to all four requests. These portions of the January Order are contrary to law

   and must be set aside by the Court. Defendants do not object to any other portion of the January

   Order or to the February Order, and on March 1, 2021, served on the United States and the OMC

   copies of all documents Judge Jayne ruled were subject to a limited waiver of the attorney-client

   privilege and work product protections.

   I.     BACKGROUND

          The January Order summarizes the history of this lawsuit and the four motions to compel

   considered by Magistrate Judge Jayne, including Osage Wind’s motions to compel against the

   United States (Dkt. # 177) and the OMC (Dkt. # 179). As summarized in the January Order, at 21-

   25, Osage Wind challenged the objections of the United States to interrogatories 5, 6, and 7 and



                                                  1
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 7 of 25




   requests for production 4, 5, and 6. These discovery requests seek communications by and between

   the United States, the OMC, and/or the Osage Nation about the Osage Wind wind energy project

   (“Project”) that is the subject of this litigation. The United States objected to these discovery

   requests on a number of grounds, but Magistrate Judge Jayne upheld its objections based on

   relevance. Osage Wind challenged the objections of the OMC to interrogatory 6 and requests for

   production 2, 13, and 14 based on executive privilege. The OMC asserted a relevancy objection

   only to interrogatory 6 and request for production 14; it did not assert a relevancy objection to

   requests for production 13 and 14.

          To analyze and resolve the relevance objections asserted by the United States, the January

   Order discusses and construes this Court’s Affirmative Defense Order. In the Affirmative Defense

   Order, the Court ruled Defendants could not assert affirmative, equitable defenses pleaded in its

   answers, specifically waiver, laches, estoppel, unclean hands, and in pari dilecto. Dkt. # 207 at 11.

   Based on the Affirmative Defense Order, the January Order concludes the discovery Osage Wind

   seeks from the United States is not relevant to the extent Osage Wind seeks it for purposes of

   affirmative defenses. January Order at 22.

          The January Order goes further, however, and denies Osage Wind’s motion to compel

   information sought from the United States that may be relevant to the equitable balancing that is

   required by binding precedent with respect to the equitable relief sought by the United States and

   the OMC.1 January Order at 22-23. The January Order recites the balancing test adopted by the

   Tenth Circuit in Davilla v. Enable Midstream Partners, L.P., 913 F.3d 959, 973 (10th Cir. 2019),

   and concludes this Court will apply the Davilla test if and when it considers the equitable balancing



   1
     The requested evidence may also be relevant to whether Defendants acted in good faith in
   crushing and reusing excavated materials without a lease from the OMC.

                                                    2
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 8 of 25




   that is required by binding precedent with respect to the injunctive relief. January Order at 23.

   Where the January Order commits a clear error of law, however, is in making a ruling on the type

   of evidence that this Court may consider when conducting the Davilla balancing test. The January

   Order states, “[t]he ‘balancing of equities’ under Davilla does not include any backward-looking

   considerations of past conduct or knowledge.” January Order at 23.2 According to the January

   Order, because Defendants did not “link” the past knowledge or conduct of the United States (or

   the OMC or the Nation) to present equitable considerations, January Order at 23, the discovery

   sought by Defendants is not relevant to Davilla balancing of equities. With respect to the

   Affirmative Defense Order, the January Order framed it as concluding “equitable considerations

   premised on the delay or misconduct of the Osage Nation would frustrate federal Indian land

   policy” and “delay or misconduct of the Osage Nation, including the United States as trustee for

   the Osage minerals estate, will play no role in the equitable analysis.” January Order at 24. As

   discussed herein, this is an incorrect application of federal common law applicable to permanent

   injunctions, including Davilla itself, as well as the Court’s Affirmative Defense Order, and the

   ruling should be reversed and Osage Wind’s motion to compel against the United States granted.

          The January Order then applied the same relevancy ruling to uphold the OMC’s objections

   to certain discovery requests—despite the fact the OMC had not asserted a relevancy objection to

   two of the discovery requests. January Order at 25. With respect to the motion to compel against

   the OMC, the January Order only considered whether two documents listed on the OMC’s

   privilege log were properly withheld, and ruled that they were properly withheld due to relevancy,

   not due to executive privilege, the asserted reason for their inclusion on the privilege log. The




   2
    Magistrate Judge Jayne did not specify from what date or event prior evidence would be deemed
   “backward-looking.”
                                                   3
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 9 of 25




   Magistrate Judge’s denial of Osage Wind’s motion to compel against the OMC should be reversed

   for the same reasons.

   II.    LEGAL STANDARD

          This Court “must consider timely objections and modify or set aside any part of the order

   that is clearly erroneous or is contrary to law.” FED. R. CIV. P. 72(a). “The clearly erroneous

   standard applies to factual findings . . . and requires that the district court affirm unless it is left

   with the ‘definite and firm conviction that a mistake has been committed.’” Williams v.

   Sprint/United Mgmt. Co., 238 F.R.D. 633, 637-38 (D. Kan. 2006), subsequent determination, 464

   F. Supp. 2d 1100, reconsideration denied, 2007 WL 315826 (internal citation omitted) (quoting

   Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988)). “By contrast, the

   ‘contrary to law’ standard permits ‘plenary review as to matters of law.’” Id. (quoting CHARLES

   ALAN WRIGHT, ARTHUR R. MILLER & RICHARD L. MARCUS, FEDERAL PRACTICE AND PROCEDURE

   § 3069, at 355 (2d ed. 1997)).

          This Court reviews the Magistrate Judge’s factual rulings “for clear error and purely legal

   questions de novo.” In re Grand Jury Subpoenas, 144 F.3d 653, 658 (10th Cir. 1998); Kunneman

   Properties LLC v. Marathon Oil Co., No. 17-CV-00456-GKF-JFJ, 2021 WL 141234, at *1 (N.D.

   Okla. Jan. 14, 2021). Even were the Court to apply some discretionary analysis to the Magistrate

   Judge’s ruling, a court “by definition abuses its discretion when it makes an error of law.” Koon v.

   United States, 518 U.S. 81, 100 (1996); Frontier Ref., Inc. v. Gorman-Rupp Co., 136 F.3d 695,

   699, 702 (10th Cir. 1998) (reviewing “purely legal questions” de novo and reversing as an abuse

   of discretion an attorney-client privilege ruling that was “based on an error of law”).3 The January



   3
    It must be that this Court can review de novo what the Court meant in the Affirmative Defense
   Order.

                                                      4
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 10 of 25




    Order makes an error of law in concluding any “backward-looking” communications or documents

    are not relevant to the claims and defenses remaining in these proceedings, and review of this legal

    error is de novo.

    III.      LEGAL ARGUMENT

           A. The authorities relied on in the January Order do not support the conclusion that the
              analysis conducted for claims of permanent injunction and ejectment are forward-
              looking only.

              In concluding any communications made prior to the determination of whether a permanent

    injunction or ejectment are not relevant to the Davilla balancing test, the January Order relied on

    Davilla, eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006), and Interbake Foods,

    L.L.C. v. Tomasiello, 461 F. Supp. 2d 943, 976 (N.D. Iowa 2006). As described in the January

    Order,

              Davilla articulated three factors for a district court to consider in deciding whether
              to enjoin a continuing trespass4 on tribal land: (1) whether an injunction is necessary
              to prevent ‘irreparable harm,’ (2) whether ‘the threatened injury outweighs the
              harm that the injunction may cause’ to the enjoined party, and (3) whether the
              injunction would ‘adversely affect the public interest.’”

    January Order at 22-23 (quoting Davilla, 913 F.3d at 973). Neither Davilla, eBay, nor Interbake

    Foods supports the conclusion the Davilla factors prohibit consideration by this Court of

    “backward-looking” evidence, or evidence of the United States’ or the OMC’s actions or words

    prior to the initiation of this lawsuit or the consideration of evidence relevant to the equities.




    4
      Defendants dispute the Project constitutes a continuing trespass on the OMC’s mineral estate
    pursuant to the Tenth Circuit Court of Appeals’ opinion in United States v. Osage Wind, LLC, 871
    F.3d 1078, 1091 (10th Cir. 2017). Rather, the Tenth Circuit concluded only that certain activities
    that took place in 2014 constituted mining and it was those activities (and only those activities)
    that required a lease. Since those activities are indisputably not continuing, there is no continuing
    trespass.
                                                        5
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 11 of 25




    Indeed, these cases require, or at a minimum permit, the introduction of evidence of the parties’

    past and future actions.

           In Davilla, the Tenth Circuit Court of Appeals held the district court abused its discretion

    and committed reversible error by granting an injunction “on the basis of liability alone,” contrary

    to a “well-developed body of law regarding equitable remedies.” 913 F.3d at 973 (citing eBay, 547

    U.S. at 391; Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531, 541-42 (1987); Weinberger

    v. Romero-Barcelo, 456 U.S. 305 (1982)). Davilla reversed the district court’s grant of a permanent

    injunction because the district court had only considered the merits, and not the equities. Id. at 974.

    Significantly, while the Davilla district court “observed ‘some courts have declined to enter an

    injunction when the trespass was unintentional and when the landowner’ delays objection,” it did

    not weigh these equities before granting the injunction. Id. at 971 (emphasis added) (citation

    omitted). By reversing on this point, Davilla indicated the district court erred by not considering

    actions that occurred in the past—specifically including failing to timely assert that a structure’s

    presence was in derogation of tribal allottees’ property rights— in considering whether equitable

    relief was proper. This indicates the January Order erred in ruling the equitable analysis conducted

    when determining whether to enter a preliminary injunction cannot include any “backward-

    looking” evidence.5




    5
      Since the evidence regarding these matters is uniquely within the control of the United States and
    the OMC (and the Defendants have no other way to obtain it), the January Order had the effect of
    granting partial summary judgment to the United States and the OMC on a vital part of the
    equitable balancing analysis without compliance with 28 U.S.C. § 636(c). See, e.g., First Union
    Mortg. Corp. v. Smith, 229 F.3d 992, 996 (10th Cir. 2000) (“Thus, the magistrate judge here had
    authority to recommend [a functionally dispositive order], but he did not have authority to order it
    himself. When Smith objected to the magistrate judge’s order through his motion for
    reconsideration, the district court was obligated to make a de novo determination of the basis for
    the order.”); Williams v. Beemiller Inc., 527 F.3d 259, 265 (2d Cir. 2008) (holding that a magistrate
    judge may not make an order that is “functionally equivalent to an order of dismissal”).
                                                      6
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 12 of 25




           eBay articulated the four familiar injunction factors, but did not apply them, reversing so

    the district court could do so in the first instance. 547 U.S. at 394. On remand, the district court

    considered factual developments after the first trial. MercExchange, L.L.C. v. eBay, Inc., 500 F.

    Supp. 2d 556, 561 (E.D. Va. 2007). This included a plaintiff’s decision to obtain a license and

    attempt to avoid litigation after the initial injunction request was denied. Balancing the factors,

    while not looking at specific past acts, the district court determined that “forced royalties are an

    imperfect solution” but one that was “the most equitable.” Id. at 585. The court stated, “considering

    the patent’s impact on the public, the public’s interest in a strong patent system, and the position

    of the litigants and their prior actions, the court finds that although the public health and welfare

    is plainly not at issue, the public interest nevertheless favors damages at law rather than an

    injunction.” Id. at 586 (emphasis added); id. at 587 (stating the plaintiff had “repeatedly” engaged

    in certain action similar to that at issue in the lawsuit). eBay plainly contradicts the proposition

    that only forward-looking evidence may be considered by a court on a claim for permanent

    equitable relief. See also Amoco Prod. Co., 480 U.S. at 545 (“And on the other side of the balance

    of harms was the fact that the oil company petitioners had committed approximately $70 million

    to exploration to be conducted during the summer of 1985 which they would have lost without

    chance of recovery had exploration been enjoined.”) (emphasis added); Weinberger, 456 U.S. at

    312 (“Where plaintiff and defendant present competing claims of injury, the traditional function

    of equity has been to arrive at a nice adjustment and reconciliation between the competing claims.

    In such cases, the court balances the conveniences of the parties and possible injuries to them

    according as they may be affected by the granting or withholding of the injunction. The essence

    of equity jurisdiction has been the power of the Chancellor to do equity and to mould each decree




                                                     7
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 13 of 25




    to the necessities of the particular case. Flexibility rather than rigidity has distinguished it.”)

    (quotation marks and citations omitted).

             In Interbake Foods, the court considered whether an allegedly stolen trade secret could be

    used in the future and whether plaintiff’s potential future injury if the trade secret was used was

    irreparable (it was). 461 F. Supp. 2d at 976. In considering the balance of harms, the court stated,

             To determine what must be weighed, the court finds that courts of this circuit have
             looked at the threat to each of the parties’ rights that would result from granting or
             denying the injunction. Also, the potential economic harm to each of the parties and
             to interested third parties of either granting or denying the injunction is relevant.
             Another consideration in the balance of harms calculus is whether the defendant
             has already voluntarily taken remedial action. Where the non-movant has taken
             such action, the balance of harms is readjusted, because the potential for economic
             or other harm to the movant has been eliminated. Similarly, present harm as the
             result of past misconduct is not sufficient to justify the injury to the non-movant of
             granting a preliminary injunction requiring some additional corrective action,
             because such relief goes beyond the purpose of a preliminary injunction.

    Id. at 977 (citations omitted, emphasis added). In looking at whether the court could preliminary

    enjoin an individual’s continued employment with the current employer, Interbake Foods

    considered the facts that (1) no non-compete agreement was entered between the individual and

    the prior employer; (2) the individual had moved his family to take a job with his current employer.

    Id. These facts are based on past acts and inactions, and cannot be described as “forward-looking

    only.”

             The cases relied on by the Magistrate Judge in the January Order do not support the

    conclusion that “backward-looking” evidence is not relevant to the Davilla analysis, and such a

    conclusion is contrary to law.

       B. Additional precedent demonstrates the error in the January Order’s ruling.

             Other relevant case law also leads to the conclusion the January Order erred in ruling the

    equitable analysis is forward-looking only. Many cases affirm the principle that a party seeking an

    equitable remedy must demonstrate the equities favor that remedy, including the actions of the
                                                       8
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 14 of 25




    plaintiff (prior to the litigation and prior to the time of trial). See Weinberger, 456 U.S. at 312;

    Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 245 (1933) (“The equitable powers of

    this court can never be exerted in behalf of one who has acted fraudulently, or who by deceit or

    any unfair means has gained an advantage. To aid a party in such a case would make this court the

    abetter of iniquity.”) (quotation marks and citations omitted).

            The Tenth Circuit has affirmed that a party cannot obtain equitable relief if it has engaged

    in inequitable conduct. Ohio Oil Co. v. Sharp dealt with a trespass by Ohio Oil, and whether the

    trespasser was innocent or not. 135 F.2d 303, 308 (10th Cir. 1943) (“It is well settled that one who

    invades or trespasses upon the property rights of another, while acting in the good faith and honest

    belief that he had the lawful and legal right to do so, is regarded as an innocent trespasser and

    liable only for the actual damages sustained.”). Because Ohio Oil was found to be a good faith

    trespasser, its “good faith conduct, although said to be an actionable wrong, is not unconscionable

    or sufficiently culpable to repel it from a court of equity.” Id. at 309. In reviewing the past actions

    of the parties, the Tenth Circuit confirmed past misconduct may be considered, but it “is confined

    to misconduct in relation to or in all events connected with the matter in litigation so that it in some

    manner affects the equitable relations of the parties to the suit. It does not extend to misconduct

    which is unconnected with the matter in litigation, and with which the party who asserts the maxim

    as a defense to his wrong has no concern.” Id. at 307 (emphasis added, citations omitted).

            The Defendants seek documents from the United States and the OMC relevant to the acts

    and inactions of the plaintiffs with respect to the matter in litigation, including (but not limited to)

    (1) their knowledge of excavation and construction plans for the Project from 20116 forward, (2)



    6
      In the testimony and exhibits in the 2011 Prior Litigation in this Court, the OMC learned the full
    field configuration of the Project and the expected below-ground dimensions of every foundation
    structure. See Plaintiff’s Trial Exh. 14 and Defendants’ Trial Exhs. 1 and 26, Osage Nation, acting
                                                       9
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 15 of 25




    given their knowledge of the very substantial investments Defendants and their predecessors

    (“Osage Wind”) contemplated, their consideration of Defendants’ and their predecessors’ request

    for an explanation as to why a mining permit may be necessary, including whether to controvert

    Osage Wind’s October 28. 2013 explanation why no mining lease would be required,7 and

    contemplation of legal theories to assert in prior state court litigations (including litigation

    commenced after Project construction had commenced). (See Dkt. # 150, at 4-5, 14-18; Dkt. # 154,

    at 9-10). Discovery on these issues is critical to addressing the balancing of equities here, as this

    Court has concluded that Defendants’ “good faith” is in issue on the determination of damages.

    See Dkt. # 171, at 3 (the United States raised “the issue of whether Osage Wind qualified as an

    ‘innocent trespasser’ by alleging that ‘[d]efendants knew or should have known that they were

    required to comply with the express provisions of 25 C.F.R. § 211 or 25 C.F.R. § 214.’”).

           The Plaintiffs’ conduct and communications are material given that the need for a lease

    was sufficiently uncertain that Judge Payne entered summary judgment in favor of Defendants and

    the United States declined to appeal. Plaintiffs’ own conduct reflects the lease requirement was by

    no means clear, as the BIA repeatedly explained to Osage Wind it required a “sandy soil permit”

    and never mentioned the theories advanced in the Tenth Circuit.8 See Precision Instrument Mfg.



    through the Osage Minerals Council v. Wind Capital Group, LLC, United States District Court for
    the Northern District of Oklahoma, Case No. 11-CV-643-GKF-PJC, attached as Exhibit A to
    Defendants’ Response to OMC’s Motion for Judgment on the Pleadings, Dkt. # 204 in this case.
    7
     See Letter, David Boyce, CEO, Wind Capital Group, to Andrew Yates, October 28, 2013 to
    Andrew Yates, Chairman, Osage Minerals Council, Dkt. # 17-2, at 42.
    8
      Superintendent Phillips’ October 9, 2014 letter to Osage Wind, Dkt. # 20, ¶ 28, did not mention
    a mineral lease; instead, the letter and all subsequent BIA pre-suit communications claimed to
    require a “Sandy Soil Permit,” a term not mentioned in any published regulation (including all
    regulations relied upon by the Tenth Circuit). The Tenth Circuit characterized the Sandy Soil
    Permit as an “informal agency position,” noting Judge Payne’ conclusion the asserted “Sandy Soil
    Lease negotiations did not show a BIA policy that such a lease was required.” 871 F.3d at 1087-
                                                     10
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 16 of 25




    Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814-15 (1945) (“[W]hile equity does not demand

    that its suitors shall have led blameless lives, as to other matters, it does require that they shall

    have acted fairly and without fraud or deceit as to the controversy in issue.”) (quotation marks and

    citations omitted). In Precision Instrument, the Supreme Court concluded the party seeking the

    injunction (Automotive) “has not displayed that standard of conduct requisite to the maintenance

    of this suit in equity”—even though the actions of the other parties “may have been more

    reprehensible.” Id. at 819 (“Automotive knew of and suspected the perjury and failed to act so as

    to uproot it and destroy its effects. Instead, Automotive acted affirmatively to magnify and increase

    those effects. Such inequitable conduct impregnated Automotive’s entire cause of action and

    justified dismissal by resort to the unclean hands doctrine.”).

           The Court must consider evidence of the United States and the OMC’s past actions and

    inactions, including communications, to determine if they are entitled to obtain equitable relief.

    The January Order was wrong as a matter of law in ruling such communications are not relevant

    to the pending claims for equitable relief.

       C. The Affirmative Defense Order did not make any rulings on the evidence that will be
          considered in the balancing of equities on the United States’ and the OMC’s claims
          for relief.

           The Affirmative Defense Order disallowed five equitable affirmative defenses asserted by

    Defendants. Defendants do not seek reconsideration of that order at this juncture (although

    Defendants do not waive any right to appeal the Affirmative Defense Order). The Affirmative

    Defense Order, however, made no rulings with respect to the evidence that could be considered

    when and if the Court reaches the claims for equitable relief asserted by the OMC and the United




    1088, and n. 7. The United States’ States’ (and the OMC’s) responsibility for this mis-information
    is material to Defendant’s good faith and the balancing of the equities as between the parties.
                                                     11
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 17 of 25




    States.9 Under the Court’s equity jurisdiction, it must consider the past acts of all parties in

    determining whether equitable relief is appropriate.

           The court’s equity jurisdiction requires application of the “clean hands” doctrine even

    though the Court has stricken the affirmative defense. “[T]he bar of the clean-hands maxim is not

    employed for the punishment of wrongdoers; rather, it is introduced to protect the court of equity

    and the party defendant from having the powers of the court used in bringing about an inequitable

    result in the particular litigation before it.” Ford v. Buffalo Eagle Colliery Co., 122 F.2d 555, 563

    (4th Cir. 1941). “[A]any willful act in regard to the matter in litigation, which would be condemned

    and pronounced wrongful by honest and fair-minded men, will be sufficient to make the hands of

    the applicant unclean. Both courts and text-writers have repeatedly spoken upon this subject in no

    uncertain language.” Carmen v. Fox Film Corp., 269 F. 928, 931 (2d Cir. 1920) (emphasis added).

    “‘[T]he court may note the inequitable conduct of its own motion if it has not been pleaded by a

    party, and the defense cannot be waived by a party.’” WRIGHT & MILLER, 11A FED. PRAC. & PROC.

    CIV. § 2946 n.4 (3d ed.) (quoting MCCLINTOCK, EQUITY, 2d ed. 1948, § 26, at 60); see New York

    Football Giants, Inc. v. Los Angeles Chargers Football Club, Inc., 291 F.2d 471, 474 (5th Cir.

    1961) (“We think no party has the right thus to create problems by its devious and deceitful conduct

    and then approach a court of equity with a plea that the pretended status which it has foisted on

    the public be ignored and its rights be declared as if it had acted in good faith throughout.”).




    9
      And at the discovery stage, “[r]elevance is construed broadly to encompass any matter that bears
    on, or that reasonably could lead to other matter that could bear on, any issue that is or may be in
    the case.” Florece v. Jose Pepper’s Rests., No. 20-2339-TC-ADM, 2021 U.S. Dist. LEXIS 19352,
    at *5 (D. Kan. Feb. 2, 2021). Of course, proportionality is in play as well; but here that must be
    considered in light of the fact that the equitable remedy of removal would cost the Defendants
    nearly $300,000,000.00.
                                                     12
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 18 of 25




           Similarly, while delay-based affirmative defenses were excluded by the Court, delay in

    asserting claims or advising of material contentions must be considered by the Court in the Davilla

    analysis. “Plaintiffs, especially, have the burden of complaining of injuries promptly, before

    defendants come to rely on the status quo. ‘[E]quity aids the vigilant, not those who slumber on

    their rights.’” O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 1017

    (10th Cir. 2004), aff'd and remanded sub nom. Gonzales v. O Centro Espirita Beneficiente Uniao

    do Vegetal, 546 U.S. 418 (2006) (quoting Allred v. Chynoweth, 990 F.2d 527, 536 n. 6 (10th

    Cir.1993)). The Supreme Court highlighted that delay-based concerns are a necessary and

    fundamental part of the equitable analysis: “[W]hen a plaintiff is complaining of irreparable injury

    from a long-established state of affairs, a court may naturally ask why, if the injury is so pressing

    as to warrant preliminary relief, the plaintiff waited so long before bringing a claim.” Id.; see

    Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 244 (1933) (“‘It is one of the

    fundamental principles upon which equity jurisprudence is founded, that before a complainant can

    have a standing in court he must first show that not only has he a good and meritorious cause of

    action, but he must come into court with clean hands. He must be frank and fair with the court,

    nothing about the case under consideration should be guarded, but everything that tends to a full

    and fair determination of the matters in controversy should be placed before the court.’”) (quoting

    Story’s Equity Jurisprudence (14th Ed.) § 98). The January Order erred as a matter of law in

    concluding the exclusion of affirmative defenses was controlling as to the evidence that is relevant

    to the balancing of equities.

           In addition, the Court has indicated it will rule on Defendants’ remaining preclusion-based

    defenses in the future. See Opinion and Order (Dkt. # 161) (July 1, 2020) at 15 (indicating a

    separate briefing schedule will be set on the issue of whether the OMC’s claims are barred due to



                                                     13
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 19 of 25




    the preclusive effect of various state court actions); OMC Motion to Compel (Dkt. # 183) (Aug.

    20, 2020) at 23 (stating “res judicata” is a “live issue[] in this case”). Whether the OMC was aware

    of or considered bringing the same claims they bring here is relevant to Defendants’ pending

    defenses exclusive of those barred by the Affirmative Defense Order. See Satsky v. Paramount

    Comm’ns, Inc., 7 F.3d 1464, 1467 (10th Cir. 1993) (“Under res judicata, or claim preclusion, a

    final judgment on the merits of an action precludes the parties or their privies from relitigating

    issues that were or could have been raised in the prior action.”) (quotation marks and citations

    omitted; emphasis added); De Punta Mita v. Rayment, No. 19-CV-00188-GKF-JFJ, 2020 WL

    838303, at *5 (N.D. Okla. Jan. 30, 2020) (stating similar factors under Oklahoma law). By ruling

    “backward-looking” evidence irrelevant to the equitable claims based on the Affirmative Defense

    Order, the January Order ignored that such evidence may be relevant to other claims, defenses,

    and the balancing of equities, that remain.

       D. The January Order misinterprets the Affirmative Defense Order and Federal law
          applicable to fashioning remedies, including as to injuries to Native American trust
          lands.

           Defendants respectfully submit Magistrate Judge Jayne misinterpreted this Court’s

    Affirmative Defense Order as to federal common law applicable to fashioning remedies in federal

    law-based actions, including as to Native American trust lands. Defendants read the Affirmative

    Defense Order as premised on three core precepts: the law of the case doctrine, pertinent here as

    to the Court of Appeals’ rejection of the affirmative defense of laches, see Dkt. # 207, p. 4-5, 8

    n.4, the general inapplicability of state law affirmative defenses to bar claims against tribes

    pertaining to Native American trust lands, Id. at 8-9, and reluctance to extend equitable affirmative

    defenses to federal and tribal land claims. Id. at 10-11. But, the Affirmative Defense Order, by its

    own terms, is just that and not more: an order addressing whether the enumerated affirmative



                                                     14
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 20 of 25




    defenses bar claims or remedies. Whether or not those rulings were correct,10 Magistrate Judge

    Jayne erred in holding they require barring Defendants from all discovery into conduct of the

    United States or the OMC affecting whether, under federal equitable jurisprudence, in light of the

    conduct of all parties, the extreme remedies the plaintiffs request are unjust and unreasonable under

    the circumstances.

              Defendants respectively submit this Court made no such ruling. Rather, it addressed

    motions pertaining to affirmative defenses and nothing more.11 First, this Court’s law of the case

    ruling, granting the OMC’s motion for judgment on the pleadings (as to certain affirmative

    defenses), rested upon the Tenth Circuit’s rejection of Defendants’ contention the regulatory

    interpretation the United States requested as to interpretation of the asserted regulations (as

    advanced on appeal by the OMC) was wholly barred by the equitable defenses of laches. The Court

    of Appeals held: “We decline to dispose of the case on the equitable doctrine of laches. Dkt. # 207

    at 4, quoting United States v. Osage Wind, LLC, 871 F.3d 1078, 1087 n.6 (10th Cir. 2017)

    (emphasis added). Therefore, as to whether delay barred presentation of the merits of its claims,

    this Court concluded, “OMC is entitled to judgment on the pleadings as to laches.” Id.at 5.

              This Court’s Affirmative Defense Order granted judgment on the pleadings as to

    enumerated affirmative defenses: it did not address, much less affirmatively exclude, categories of

    evidence.12 Second, the Affirmative Defense Order declined to adopt state law affirmative



    10
         Defendants expressly reserve all objections to the Affirmative Defense Order.
    11
      “By its nature, an affirmative defense ‘does not negate the elements of a plaintiff’s claim, but
    instead precludes liability even if all the elements of a plaintiff’s claim are proven.’” Purzel Video
    GmbH v. Smoak, 11 F.Supp.3d 1020, 1031 (D. Colo. 2014) (citations and quotations omitted); see
    also United States v. Baker, 523 F.3d 1141, 1143 (10th Cir. 2008).
    12
     The Defendants had no notice that categorical exclusion of evidence would be at issue in the
    OMC’s Motion for Judgment on the pleadings, and thus no opportunity to be heard on the issue.
                                                     15
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 21 of 25




    defenses as a bar to the OMC’s claims, relying primarily on Davilla, 913 F.3d at 969, and concluded

    that “[b]ecause Indian land claims are ‘exclusively a matter of federal law,’ state property laws are

    preempted.” Dkt. # 207, at 7-8, quoting Felix S. Cohen, Cohen’s Handbook of Federal Indian Law, §

    15.08[4], at 1049 (Nell Jessup Newton, et al. eds. 2012), and citing Wayne Penn Schafer Separate

    Prop. Tr. Established Oct. 5, 1982 v. Centerpoint Energy Okla. Gas, No. 17-CV-365-GKF-FHM,

    2018 WL 10140171, at *8 (N.D. Okla. May 21, 2018). Consequently, in granting the OMC’s motion

    for judgment on the pleadings, “the court decline[d] to incorporate Oklahoma state law defenses.” Id.

           The Court further rejected state law affirmative defenses to determine remedies, stating to do

    so would “frustrate federal Indian policy.” Id. at 8. But this Court immediately qualified its ruling in

    addressing Cayuga Indian Nation of N.Y. v. Cuomo, Nos. 80-CV-930, 80-CV-960, 1999 WL 509442

    (N.D.N.Y. July 1, 1999) (“Cayuga X”), as to which this Court observed, the “[Cayuga X] court was

    not considering affirmative defenses. Instead, the court was considering the equitable factors

    articulated in the Restatement (Second) of Torts to determine the appropriateness of an injunction

    against trespass.” Dkt. # 207, at 9 (citation omitted). Conversely, for purposes of the OMC’s

    motion for judgment on the pleading, this Court stated it “places greater significance on the

    Northern District of New York’s prior grant of judgment as a matter of law as to the affirmative

    defense of laches. See Cayuga Indian Nation of New York v. Cuomo, 771 F. Supp. 19, 24 (N.D.N.Y.

    1991) (emphasis added).

           This Court’s discussion of federal equitable doctrines similarly rejected application of

    equitable affirmative defenses “as a complete bar,” Addressing Jicarilla Apache Tribe v. Andrus, 687

    F.2d 1324 (10th Cir. 1982), in which the Tenth Circuit addressed the district court’s holding the BIA

    had issued oil and gas leases of tribal lands without providing notice to interested bidders as required

    by federal regulations, adversely affecting tribal interests in optimal bonuses, this Court recognized,



                                                      16
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 22 of 25




    “[w]ith respect to the notice claims, the trial court concluded that the defendants failed to establish

    the equitable defenses as a complete bar.” Dkt. # 207 at 11. In fact, the Tenth Circuit affirmed the

    district court’s determination not to cancel the numerous leases, but, due to equitable considerations,

    awarded the Jicarilla Apache Tribe an adjusted bonus reflecting the compensation the evidence

    indicated the Tribe would have received if the BIA had complied with federal regulations. Andrus,

    687. F.2d at 1334-1336. While the Affirmative Defense Order concluded a federal equitable defense

    of laches “is foreclosed here,” citing the Tenth Circuit’s holding in this case, this Court’s holdings

    were limited to foreclosing “the equitable defenses of estoppel, laches, waiver, unclean hands, and in

    pari delicto.” Dkt. # 207 at 11.

             This Court’s citation to Andrus’ notice violation remedy and Cayuga X, both sanctioning

    consideration of equitable considerations cognizable under a laches defense, reflect Magistrate Judge

    Jayne stretched the Affirmative Defense Order beyond the bounds this Court intended.13 This Court

    did not foreclose consideration of all possible evidence that might otherwise have been material in

    support of such defenses in determining the proper remedies in this case, especially where

    consideration of such evidence is necessarily required by governing federal law. See supra, Point

    III.A.

             The Court should reverse the January Order to the extent it sets a metric for the entire case

    that forecloses consideration of “any backward-looking considerations of past conduct or




    13
       The Affirmative Defense Order incorrectly described Andrus as affirming “the district court
    [holding] the [Tribe’s] NEPA claim was not barred by laches and unclean hands.” Dkt. # 207, at 11.
    To the contrary, the Tenth Circuit held, “In sum, we conclude that the district judge did not err in
    holding that the Tribe’s NEPA claim was barred by the laches and unclean hands doctrines.” Andrus,
    687. F.2d at 1340. Andrus remains the law of the Tenth Circuit authorizing laches to bar tribal claims
    to exclude nonmembers from activities on tribal trust lands.
                                                      17
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 23 of 25




    knowledge.” January Order at 23. The Court will require such evidence when it addresses issue

    pertaining to the balancing of equities required under Davilla and the good faith of the parties.

       E. If Defendants’ objections to the January Order are overruled, the Court must apply
          the “forward-looking” ruling to evidence that may be presented by any party.

           While Defendants have not objected to portions of the January Order or the February Order

    and the rulings that Defendants waived the attorney-client privilege with respect to correspondence

    related to a legal memorandum upon which Defendants relied, if the Court overrules the objections

    presented herein, it must also limit the United States and the OMC to “forward-looking” evidence

    when considering the Davilla factors. The same standard must be applied to both parties. See

    United States v. Parker, 447 F.2d 826, 831-32 (7th Cir. 1971) (“It was error to give the prosecutor

    enough latitude to develop his fraud referral contention while applying a narrower standard

    of relevance to appellant’s attempt to make a fair response to that contention.”); United States v.

    Lankford, 955 F.2d 1545, 1552 (11th Cir. 1992).

                                               CONCLUSION

           The Court should enter an Order reversing the January Order as contrary to law to the

    extent that it construed the Affirmative Defense Order as finding that the balancing of equities

    under Davilla v. Enable Midstream Partners, L.P., 913 F.3d 959, 973 (10th Cir. 2019),

    categorically excludes “backward-looking” evidence and, on this ground, concluded discovery

    Osage Wind sought from the United States and the OMC was not relevant and, further, in applying

    that conclusion to requests to the OMC that were never opposed on relevance grounds. Those

    conclusions were contrary to law and should be reversed on de novo review, and the denials of the

    Defendants’ motions to compel as to both the United States and the OMC should be revisited

    accordingly.




                                                    18
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 24 of 25




                                                  Respectfully submitted,

                                                  /s/ Ryan A. Ray
                                                  Ryan A. Ray, OBA # 22281
                                                  NORMAN WOHLGEMUTH, LLP
                                                  3200 Mid-Continent Tower
                                                  401 South Boston Avenue
                                                  Tulsa, OK 74103
                                                  918-583-7571
                                                  918-584-7846 (facsimile)

                                                  -and-

                                                  Lynn H. Slade
                                                  Sarah M. Stevenson
                                                  MODRALL, SPERLING, ROEHL, HARRIS
                                                  & SISK, P.A.
                                                  Post Office Box 2168
                                                  Albuquerque, NM 87103-2168
                                                  505-848-1800
                                                  505-848-9710 (facsimile)

                                                  ATTORNEYS FOR DEFENDANTS,
                                                  OSAGE WIND, LLC, ENEL KANSAS, LLC
                                                  AND ENEL GREEN POWER NORTH
                                                  AMERICA, INC.

                                    CERTIFICATE OF SERVICE

            I hereby certify that on March 8, 2021, I electronically transmitted the attached Document
    to the Clerk of the Court using the ECF System for filing. Based on the electronic records currently
    on file, the Clerk of the Court will transmit a notice of Electronic Filing to the following ECF
    registrants:

    Cathryn D. McClanahan
    Nolan Fields IV
    Mary Kathryn Nagle
    Wilson Kirk Pipestem
    Abi Laura Fain
    David McCullough
    Jeffrey S. Rasmussen




                                                    19
Case 4:14-cv-00704-GKF-JFJ Document 218 Filed in USDC ND/OK on 03/08/21 Page 25 of 25




    The following non-ECF registrants have been served by U.S. Mail:

    Charles R. Babst, Jr.
    Attorney-Advisor
    United States Department of the Interior
    Office of the Solicitor
    Tulsa Field Solicitor Office
    7906 East 33rd Street
    Tulsa, OK 74145
    (918) 669-7730
    Charles.babst@sol.doi.gov
    Attorney for the United States of America


    /s/ Ryan A. Ray
    Ryan A. Ray




                                                 20
